Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  158583                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  DARLENE SMITH,                                                                                      Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 158583
                                                                   COA: 337826
                                                                   Oakland CC: 2016-152060-NM
  HERTZ SCHRAM, PC and LISA STERN,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 26, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2020
           t0420
                                                                              Clerk